United States Court of Appeals
                                                                             Fifth Circuit
                                                                          F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                                                         September 4, 2007

                        FOR THE FIFTH CIRCUIT                         Charles R. Fulbruge III
                                                                              Clerk


                                  No. 04-41432
                                Summary Calendar


UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

ROBERT STEVEN MANSEAU

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 3:03-CR-12-8


Before KING, DAVIS, and CLEMENT, Circuit Judges.

PER CURIAM:*
      The attorney appointed to represent Robert Steven Manseau has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967).         Manseau has filed a response.             Our
independent review of the record, counsel’s brief, and Manseau’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
                                No. 04-41432

leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2